Case 4:18-cr-00575 Document 227 Filed on 09/16/19 in TXSD 4 1 Bage 1 of 1

(18a S75

Juror Contact Update and Request for FeedbackBarrs, Alicia Raines to:
Glenda_Hassan@txs.uscourts.gov, LNH@txs.uscourts.gov 09/16/2019 10:56 AM
Ce: "Vital, Victor", "Albinson, Grace E. (TAX)", "Beaty, Sean P. (TAX)", "Morgan,
Jack A. (TAX)", Nicole LeBoeuf, "Kathy_L_Grant@txs.uscourts.gov"

From: "Barrs, Alicia Raines" <Alicia.RainesBarrs@btlaw.com>

To: "Glenda_Hassan@txs.uscourts.gov" <Glenda_Hassan@txs.uscourts.gov>,
"LNH@txs.uscourts.gov" <LNH@txs.uscourts.gov>

Ce: "Vital, Victor" <Victor. Vital@btlaw.com>, "Albinson, Grace E. (TAX)"
<Grace.E.Albinson@usdo}j.gov>, "Beaty, Sean P. (TAX)"
<Sean.P.Beaty@usdoj.gov>, "Morgan, Jack A. (TAX)"
<Jack.A.Morgan@usdoj.gov>, Nicole LeBoeuf <nicole@leboeuflaw.com>,
"Kathy_L_Grant@txs.uscourts.gov" <Kathy_L_Grant@txs.uscourts.gov>

Good morning Gienda,

 

Per Judge Hughes’ instruction, given during his conversation with Victor Vital regarding juror contact, we are sending
you this email to confirm that we have notified Sean Beaty of the conversation and will cease communicating with
jurors via the private investigator.

However, we understand from the call with Judge Hughes that we, as attorneys, can reach out to jurors in order to
receive feedback on our performance. We would like to do that. Please confirm that we have permission to reach out
to jurors and request this feedback. If the juror does not want to engage in the conversation, we will not pursue it
further (per Judge Hughes’ standing order).

Thanks,

Alicia

Alicia Raines Barrs | Attorney

Barnes & Thornburg LLP

2121 North Pearl Street, Suite 700, Dallas, TX 75201-2469
Direct: (214) 258-4105 | Fax: (214) 258-4199

@ @ @ BARNES &
@ THORNBURG wpe

Atlanta | California | Chicago | Delaware | Indiana | Michigan | Minneapolis | Ohio | Texas | Washington, D.C.

Linked fj Cee

CONFIDENTIALITY NOTICE: This email and any attachments are

for the exclusive and confidential use of the intended recipient. If
you are not the intended recipient, please do not read, distribute
or take action in reliance upon this message. If you have received
this in error, please notify us immediately by return email and
promptly delete this message and its attachments from your

computer system. We do not waive attorney-client or work product
privilege by the transmission of this message.

file:///C:/Users/kathylgrant/A ppData/Local/Temp/notesCB01EA/~web7910..... 9/16/2019

 
